     Case 8:20-cv-01247-WFJ-CPT Document 1 Filed 06/01/20 Page 1 of 5 PageID 1



                               UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT FLORIDA
                                      TAMPA DIVISION

ROBERT RICE II,

         Plaintiff,
                                                               CASE NO.:
v.

J & S AUDIO VISUAL
COMMUNICATIONS, LLC,

      Defendant.
__________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Robert Rice II, by and through undersigned counsel, brings this action against

Defendant, J & S Audio Visual Communications, LLC, and in support of his claims states as

follows:

                                  JURISDICTION AND VENUE

         1.      This is an action for violations of the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C § 621 et seq.

         2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

2601 et seq.

         3.      Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Pinellas County, Florida.

                                              PARTIES

         4.      Plaintiff is a resident of Pasco County, Florida.

         5.      Defendant operates an Audio and Visual Communications in Palm Harbor, in

Pinellas County, Florida.
 Case 8:20-cv-01247-WFJ-CPT Document 1 Filed 06/01/20 Page 2 of 5 PageID 2



                                   GENERAL ALLEGATIONS

       6.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.      Plaintiff requests a jury trial for all issues so triable.

       9.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the ADEA.

       10.     At all times material hereto, Defendant employed twenty (20) or more employees.

Thus, Defendant is an “employer” within the meaning of the ADEA.

                                                FACTS

       11.     Plaintiff began working for Defendant on March 26, 2019, as a Audio Visual

Technician, and worked in this capacity until June 28, 2019.

       12.     Plaintiff is fifty-three (53) years of age.

       13.     At the location where Plaintiff worked, there were only four permanent

employees at the site, including Plaintiff.

       14.     Plaintiff complained to Jacob Zimmer about the disparate treatment he received at

the worksite, including Plaintiff’s supervisor asking Plaintiff for his age, which Plaintiff declined

to answer.

       15.     Defendants manager Daniel Bauer informed Plaintiff that he was being

terminated, however, there were only two individuals that were terminated from that worksite

and both of them, including Plaintiff, were over the age of forty (40).

       16.     Defendant retained only the two youngest Audio and Visual Technicians at that

worksite, aged twenty-seven (27) and thirty-two (32).

       17.     Plaintiff did not receive any warnings about his job performance and was never



                                               2
  Case 8:20-cv-01247-WFJ-CPT Document 1 Filed 06/01/20 Page 3 of 5 PageID 3



informed that Defendant was in any way dissatisfied.

        18.     Plaintiff complained to Defendant about the disparate treatment that he was

receiving based on his age.

        19.     On or about June 28, 2020, Defendant terminated Plaintiff’s employment due to

his age and opposition to age discrimination.

                                  COUNT I – ADEA VIOLATION

        20.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 19 of this

Complaint, as though fully set forth herein.

        21.     As an individual who is over forty years of age, Plaintiff is a member of a

protected class under the ADEA.

        22.     Plaintiff was subjected to disparate treatment based on his age.

        23.     Defendant’s actions were willful and done with malice.

        24.     Plaintiff was injured due to Defendant’s violations of the ADEA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of the ADEA;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to his prior position

                        with back pay plus interest, or in the alternative, front pay;

                f)      Liquidated damages in an amount equal to Plaintiff’s total damages;

                g)      Prejudgment interest on all monetary recovery obtained.



                                                3
  Case 8:20-cv-01247-WFJ-CPT Document 1 Filed 06/01/20 Page 4 of 5 PageID 4



                h)      All costs and attorney’s fees incurred in prosecuting these claims; and

                i)      For such further relief as this Court deems just and equitable.

                               COUNT II – ADEA RETALIATION

        25.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 19 of this

Complaint, as though fully set forth herein.

        26.     As an individual who is over forty years of age, Plaintiff is a member of a

protected class under the ADEA.

        27.     Plaintiff engaged in protected activity under the ADEA by opposing Defendants

age discrimination.

        28.     Defendant retaliated against Plaintiff for engaging in protected activity under the

ADEA by terminating Plaintiffs employment.

        29.     Defendant’s actions were willful and done with malice.

        30.     In terminating Plaintiffs employment, Defendant took material adverse action

against Plaintiff.

        31.     Plaintiff was injured due to Defendant’s violations of the ADEA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of the ADEA;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to his prior position

                        with back pay, or in the alternative, front pay;



                                                4
Case 8:20-cv-01247-WFJ-CPT Document 1 Filed 06/01/20 Page 5 of 5 PageID 5



            f)      Liquidated damages in an amount equal to Plaintiff’s total damages;

            g)      Prejudgment interest on all monetary recovery obtained.

            h)      All costs and attorney’s fees incurred in prosecuting these claims; and

            i)      For such further relief as this Court deems just and equitable.

                                 JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 1st day of June, 2020.

                                            Respectfully submitted,




                                            _______________________
                                            BRANDON J. HILL
                                            Florida Bar Number: 0037061
                                            Direct Dial: 813-337-7992
                                            AMANDA E. HEYSTEK
                                            Florida Bar Number: 0285020
                                            Direct Dial: 813-379-2560
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 N. Florida Avenue, Suite 300
                                            Tampa, Florida 33602
                                            Main Number: 813-224-0431
                                            Facsimile: 813-229-8712
                                            Email: bhill@wfclaw.com
                                            Email: aheystek@wfclaw.com
                                            Email: aketelsen@wfclaw.com
                                            Attorneys for Plaintiff




                                           5
